304 S.W.3d 215 (2009)
Olan Wayne BRISCOE, Appellant,
v.
DIRECTOR OF REVENUE, State of Missouri, Respondent.
No. WD 70722.
Missouri Court of Appeals, Western District.
December 22, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied February 2, 2010.
Application for Transfer Denied March 23, 2010.
Olan W. Briscoe, pro se.
Chastidy R. Dillon-Amelung, for respondent.
BEFORE DIVISION ONE: LISA WHITE HARDWICK, Presiding Judge, JAMES M. SMART, JR. and ALOK AHUJA, Judges.

ORDER
PER CURIAM.
Olan Briscoe appeals the circuit court's dismissal of his petition for review of the revocation of his driving privileges by the Director of Revenue. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the dismissal.
AFFIRMED. Rule 84.16(b).